Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00362-CV

             TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                               V.

                        SIDNEY WICKS, AS TRUSTEE OF THE
                     SIDNEY WICKS REVOCABLE TRUST, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15435

                                           ORDER
       We GRANT appellant’s July 18, 2013 opposed second motion for an extension of time

to file a brief. Appellant shall file its brief on or before August 22, 2013. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE